DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Bomkamp on January 26, 2022 by telephone. 
The application has been changed as follows:
Claim 1, the 8th to the last line: “knowledge” has been changed to -information-.  
Claim 2, line 4: “knowledge” has been changed to -information-.  
Claim 13, line 4: “knowledge” has been changed to -information-.  
Claim 14, line 3: “knowledge” has been changed to -information-.  
Claim 19, line 3: “knowledge” has been changed to -information-.  
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a system for route guidance, the system comprising: a driving controller configured to receive sensor output from at least one sensor sensing an environment surrounding a vehicle in motion, wherein, based on the received sensor output, the driving controller determines, for a common time interval, a first set of instructions for guiding the vehicle along a first path and a second set of instructions for guiding the vehicle along a second 
Additionally, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method of route guidance, the method comprising: determining, by a driving controller, for a common time interval and based on output of at least one sensor, a first set of instructions for guiding a vehicle along a first path and a second set instructions for guiding the vehicle along a second path different than the first path, controlling, by at least one second controller during the common time interval, at least one actuator of the vehicle to move the vehicle along the first path according to a processed first set of instructions when the vehicle is in a first state, and to move the vehicle along the second path according to a processed second set of instructions when the vehicle is in a second state, wherein the vehicle is in the first state when the driving controller is communicating normally with the first controller and when the first controller is communicating normally with the at least one second controller, and wherein the vehicle is in the second state when communication fails between the driving controller  
Furthermore, the prior art fails to teach, disclose, or suggest, either alone or in combination, a device for route guidance, the device comprising: a first controller configured to receive sensor output from at least one sensor, wherein based on the received sensor output, the first controller determines, for a common time interval, a first set of instructions for guiding a vehicle along a first path and a second set of instructions for guiding a vehicle along a second path different than the first path, and a second controller configured to: control, during the common time interval, at least one actuator of the vehicle to: move the vehicle along the first path according to a processed first set of instructions when the vehicle is in a first state, and move the vehicle along the second path according to a processed second set of instructions when the vehicle is in a second state, wherein the vehicle is in the first state when the first controller is communicating normally with the second controller and when the second controller is communicating normally with at least one third controller, and wherein the vehicle is in the second state when communication fails between the first controller and the second controller or when communication fails between the second controller and the at least one third controller, as recited in Claim 15. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833